

117 HR 1444 IH: To designate the facility of the United States Postal Service located at 132 North Loudoun Street, Suite 1 in Winchester, Virginia, as the “Patsy Cline Post Office”.
U.S. House of Representatives
2021-02-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1444IN THE HOUSE OF REPRESENTATIVESFebruary 26, 2021Ms. Wexton (for herself, Mr. Wittman, Mrs. Luria, Mr. Scott of Virginia, Mr. McEachin, Mr. Good of Virginia, Mr. Cline, Ms. Spanberger, Mr. Beyer, Mr. Griffith, and Mr. Connolly) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 132 North Loudoun Street, Suite 1 in Winchester, Virginia, as the Patsy Cline Post Office. 
1.Patsy Cline Post Office
(a)DesignationThe facility of the United States Postal Service located at 132 North Loudoun Street, Suite 1 in Winchester, Virginia, shall be known and designated as the Patsy Cline Post Office. (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Patsy Cline Post Office. 
